Territory of Michigan to wit
SUPREME COURT SEPTEMBER TERM IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND SIXTEEN.
Antoine Lasselle of the said Territory was summoned to answer unto Richard Pattison of Sandwich in the Province of Upper Canada Esquire, in a plea that he render unto him the sum of four Thousand dollars which he owes to & unlawfully detains from said Richard.
Whereupon the said Richard by William Woodbridge his attorney declares & says, for that whereas the said Antoine Lasselle on the twenty seventh day of September at Sandwich towit at Detroit in the Territory aforesaid, in the year of our Lord one thousand eight hundred and sixteen had and received a large sum of money to wit the sum of four thousand dollars to & for the use of the said Richard, and to be paid to said Richard when he the said Antoine should be thereto requested whereby and by reason of the said last mentioned sum of money being & remaining wholly unpaid, an action hath accrued to the said Richard to demand and have of & from the said Antoine the said last mentioned sum of four thousand dollars.
*556Yet though often thereto requested, & particularly on the twenty eighth day of instant September at Detroit aforesaid he the said Antoine, hath not as yet paid the said sum of four thousand dollars above demanded nor any part thereof to the said Richard: But he to do this hath hitherto wholly refused & still doth refuse to the damage of the said Richard in the sum of fifty dollars—to recover which & the debt aforesaid he brings suit &c
William Woodbridge
Atty for pl£F.
Supreme Court Territory of Michigan Sepr Term 1816
And the said Richard puts in his place the above named Wm Woodbridge as his attorney in this suit

[In the handwriting of William Woodbridge]